Citation Nr: 0005567	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  97-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability.

2.  Entitlement to service connection for a chronic cervical 
spine disability.

3.  Entitlement to service connection for a chronic hip 
disability.  

4.  Entitlement to service connection for a chronic knee 
disability.

5.  Entitlement to service connection for a chronic ankle 
disability.

6.  Entitlement to service connection for a chronic foot 
disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
September 1973.  He also had periods of service with the 
Marine Corps Reserves between September 1973 and July 1995, 
including periods of active duty for training and active duty 
special work from April 7 to April 20, 1989, and from May 10 
to June 9, 1995.

A review of the evidence of record discloses that this case 
was previously before the Board of Veterans' Appeals (Board) 
in August 1998 at which time it was remanded for further 
development.  During the pendency of the remand, by rating 
decision dated in May 1999, service connection for bilateral 
high frequency hearing loss was granted.  A noncompensable 
evaluation was assigned, effective June 10, 1995.  Also, 
service connection for tinnitus was granted and a 10 percent 
evaluation was assigned, effective May 5, 1997.  In a May 
1999 communication, the veteran indicated that he appreciated 
the "finding of hearing loss at zero percentage and tinnitus 
at 10 percent."  The RO grant of service connection was a 
full grant of the benefit sought.  Grantham v. Brown, 114 
F.3d 1156 (1997).

For reasons which will be set forth in a remand at the end of 
the decision below, the matter of the veteran's entitlement 
to service connection for a chronic foot disorder is being 
deferred pending additional development.  



FINDINGS OF FACT

1.  The veteran has degenerative changes of the lumbar spine 
which are reasonably associated with active service.

2.  The preponderance of the evidence establishes that the 
veteran does not have a current hip disability.  

3.  The preponderance of the evidence establishes that the 
veteran does not have a current chronic knee disorder.  

5.  The preponderance of the evidence establishes that the 
veteran does not have a current ankle disorder.  

6.  There is competent evidence that the veteran has a 
current disability of the feet, which is associated with 
service.


CONCLUSIONS OF LAW

1.  Degenerative changes of the lumbar spine were incurred 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  A chronic hip disability was not incurred in nor 
aggravated during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).

3.  A chronic knee disability was not incurred in nor 
aggravated during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).

4.  A chronic ankle disability was not incurred in nor 
aggravated during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).

5.  The claim for service connection for a chronic disability 
involving the feet is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

As a preliminary matter, the Board finds that the claims for 
service connection for all the disabilities at issue are 
plausible and capable of substantiation, and therefore well 
grounded, within the meaning of 38 U.S.C.A. § 5107(a).  
Private physicians have opined that the veteran currently has 
the claimed disabilities and that they were incurred in 
active service active duty for training.  When the veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).

The Board is satisfied that all relevant evidence has been 
obtained regarding all of the issues, except for that 
regarding the feet, and that no further assistance to the 
veteran is required in order to comply with the provisions of 
38 U.S.C.A. § 5107(a).  The undersigned notes that the case 
was remanded by the Board in 1998 in order to obtain 
additional information.  This included affording the veteran 
a special orthopedic examination.  This was done and the 
Board therefore finds the duty to assist the veteran has been 
accomplished.

Service connection may be established for disability 
resulting from a personal injury suffered or disease 
contracted in line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  In order to establish service connection, 
the evidence must demonstrate the existence of a current 
disability and a causal relationship between that disability 
and military service.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993). 

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b).  If so, the 
claim is denied; if the evidence is in support of a claim or 
is in relative equipoise, the claim is allowed.  Id.  If, 
after careful review of all the evidence, a reasonable doubt 
arises regarding service connection, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 
(1999).

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

Factual Background

Of record are numerous communications from the veteran to 
this effect.  The record also contains Marine Corps running 
certificates indicating that the veteran logged thousands of 
miles as a runner and fitness reports dated on period of 
occasions in the 1990's reflect that he was an avid jogger.

The record also contains affidavits from individuals, 
including the veteran's wife, which confirm that he was an 
avid jogger.  The communications also reflect that the 
veteran complained from time to time of various problems with 
his joints.  

The service medical records are without reference to 
complaints or abnormalities regarding the back, the cervical 
spine, the hips, the knees, or the ankles.

The medical evidence of record includes the report of a June 
1996 orthopedic examination accorded the veteran by Eric F. 
Sabety, M.D.  It was indicated the veteran was an attorney 
who had been in legal practice essentially doing totally 
sedentary work for the past 30 or so years.  He had not had 
any physical demands or any physical job that he was aware 
of, other than his participation in the Marine Corps 
Reserves.

The veteran reported that he had maintained the standards of 
physical fitness to a level of first class readiness for all 
23 years he was in the Reserves.  He claimed he had 
maintained that level of fitness.  He stated that over the 
past 5 to 6 years of his service he began to notice aching in 
the right hip area, and aching in the back.  He sought no 
specific medical care at any military facility because the 
pain, although present, did not limit his capacity to serve.  
It was noted his military capacity was not physical, with his 
service being in the Judge Advocate General Corps.  Symptoms 
continued to the present time.  Current major complaints were 
low back pain and stiffness and intermittent right hip pain.  

On examination he showed a full range of motion of the lumbar 
spine.  However, with full extension and twisting to the 
right and left, he developed radicular symptoms to the 
buttocks.  This was relieved with traction.  Straight leg 
raising was slightly positive on the right.  

There was normal range of motion of the hips, but with 
extremes of internal rotation on the right and left, he had 
pain symptoms.  Also, at the right hip, on full abduction, he 
complained of pain.  Abduction was to about 45 degrees on the 
right and the left.  Reflexes and motor strength were intact 
in the lower extremities.  There was no evidence of lower 
extremity atrophy and there was no numbness.  

X-ray studies of the spine showed definite and marked 
narrowing at the L5-S1 interspace.  There was anterior 
spurring at that level, as well as at the L4-5 and 
L3-4 levels.  There was good preservation of the disc spaces 
at the L4-5 and L3-4 levels, but the L5-S1 level was 
definitely flattened.  

X-ray studies of the hips showed definite narrowing of the 
right hip joint consistent with degenerative arthritis.  
There was also a spur over the acetabulum.  

The examination diagnoses were:  Degenerative disc disease of 
the lumbar spine with lumbar stenosis; degenerative arthritis 
of the right hip; history of bilateral heel pain and spurs, 
probably related to the degenerative disc disease of the 
lumbar spine.

The orthopedist opined that in terms of physical stress, one 
would have to think that the major stressor the veteran had 
was his Marine Corps activities.  The examiner stated that if 
he had to clarify the proportion of the findings that he 
considered to be secondary to aggravation and activities 
related to service as opposed to nonmilitary service, he 
"would consider that perhaps 90 percent would be a reasonable 
division since he [the veteran] is essentially sedentary 
outside of that only in the car or in a chair."  He added 
that the veteran denied any ongoing sports or other 
activities other than maintaining physical fitness.  The 
orthopedist belied that the veteran "definitely" had 
orthopedic pathology in the above-mentioned areas and 
"definitely" had a history of repetitive use.

In an April 1997 statement, Dr. Sabety indicated that he had 
reviewed affidavits from the veteran's wife, a legal support 
supervisor, and another individual, all dated in March 1997, 
and opined that the affidavits did not change his thoughts as 
he gave them in the report of the June 1996 examination 
referred to above.  He indicated that based on the notion of 
continuing trauma, "it should be fairly clear that the only 
continuing physical trauma he has had over the years has been 
maintained in physical conditioning with the United States 
Marine Corps."

The orthopedist related that in the absence of any convincing 
evidence that there was ongoing physical trauma outside the 
Marine Corps, "one would have to conclude that the obvious 
post-traumatic degenerative disc disease of the lumbar spine, 
degenerative arthritis of the right hip, and probable 
bilateral radicular syndrome to the heel, is secondary to 
orthopedic degeneration aggravated over the years by 
continuing physical fitness demands."

He believed that a "causative link is established to a 
reasonable level of medical probability."  

Subsequent medical evidence includes the report of an X-ray 
study of the lumbar spine done at a private facility in 
September 1997.  There was no spondylolisthesis, but there 
were degenerative disc and hip joint changes at the L4-5 and 
L5-1 levels.  

X-ray studies of the hips at that time were described as 
essentially normal, although notation was made of minimal 
degenerative arthritis.

In February 1998, the veteran was accorded an orthopedic 
examination by Leisure Yu, M.D.  Chief complaints included 
low back pain and pain in the hips, knees, ankles, feet, and 
neck.  

The veteran again complained that he sustained injuries while 
on active duty over the last 5 to 6 years.  He claimed that 
he aggravated his orthopedic problems while serving from 
May 10 to June 9, 1995.  He stated that on May 11, 1995, he 
fell while running.  He also referred to what was called an 
overuse cumulative trauma, associated with exercising to stay 
in good shape.  He estimated that he ran over 28,000 miles in 
his career as a Reserve officer.  He believed this had caused 
cumulative aggravated injuries to the body.  The veteran also 
complained that the results of his exercising over the past 6 
to 8 years prior to his retirement from the Reserves had 
resulted in progressive aching and pain involving the neck, 
the back, the hips, and the lower extremities.

In addition to the May 11, 1995 injury when running, he 
claimed that in April 1989, while on active duty, he twisted 
his ankle and leg while playing volleyball.  He also reported 
on involvement in an altercation in July 1985, when he was 
hit in the back, kicked in the ribs, and thrown to the 
ground, striking his head.  He stated that in 1991 he was 
seen for cervical neck pain with a diagnosis of C5-6 and C6-7 
arthritis.  He also had a flareup of arthritic pain and 
required bed rest and medication in February 1997 and October 
1997.  He also required some time off in 1995 and 1996 from 
his injury.  

The veteran denied any non-Marine-related injuries.  

On examination it was indicated he had a normal range of 
motion of the head and neck with pain and discomfort.

As for the back, heel and toe gait were normal.  Forward 
flexion was to 70 degrees, while extension was limited to 10 
degrees.  Right and left lateroflexion was normal, but right 
and left rotation was limited to 30 degrees.  

Motion of the hip was normal in all directions.  Motion of 
the knee was also normal.  As for ankle and foot examination, 
testing was normal, except for slight restriction of plantar 
flexion.

Dr. Yu made reference to an X-ray study done in June 1996 
which showed degenerative changes in the right hip consistent 
with arthritis.  There was also a superior bone spur over the 
acetabulum.  There were also degenerative changes on lumbar 
spine studies.  Reference was made to the medical records of 
Dr. Sabety.  Reference was also made to the September 1997 
X-ray studies of the hips and lumbar spine mentioned above.  
Notation was also made of a July 1991 X-ray study of the 
cervical spine showing disc space narrowing at the C5-6 and 
C6-7 levels, osteophyte formation, and moderately advanced 
spondylolysis of the lower cervical spine.  

Current X-ray studies of the lumbar spine showed L4-5 and L5-
S1 degenerative changes with anterior vertebral body bone 
spur formation.  

X-ray studies of the knees showed no evidence of degenerative 
osteophytic changes.  Further, there was no evidence of joint 
space narrowing.  The patellofemoral area appeared to be in 
proper alignment without soft tissue calcification.

The impressions were:  Intervertebral disc syndrome 
pronounced, with arthritis and sciatic neuropathy; bilateral 
hip pain secondary to arthritis primarily involving the right 
hip; bilateral moderate ankle sprain, with limited loss of 
motion; pain in the neck, described as moderate and as 
secondary to arthritis, with motion loss; bilateral knee pain 
secondary to patellofemoral myofascial injury; and right 
shoulder dislocation by history.

As for causation Dr. Yu stated that the veteran's multiple 
complaints were well documented by his Marine Corps records.  
He stated that present complaints were "the result of trauma 
and injuries arising out of his service as a Marine Corps 
officer.  The medical causation relates to long service 
training requirements and the amount of training performed."

The physician further indicated that the "presumption of 
arthritis" should apply to the veteran based on the "injuries 
and aggravation of his condition during the last year with 
consideration given to the incident occurring during his last 
period of active duty." 

The veteran was accorded an official orthopedic examination 
by Joseph P. Conaty, M.D., an orthopedic surgeon, for the 
purpose of determining whether he had bilateral hip, 
bilateral knee, ankle, cervical, thoracic, and/or lumbar 
spine disabilities.  The records were reviewed, with specific 
mention made of the February 1998 examination by Dr. Yu and 
the examinations by Dr. Sabety.  The orthopedic surgeon noted 
that the aforementioned physicians "both felt that his [the 
veteran's] complaints were the result of excessive overuse in 
an effort to maintain physical fitness.  They felt that his 
complaints were related to his military service as opposed to 
non-military service, particularly when one considers that 
his nonservice activities were primarily sedentary."

It was reported that during the veteran's periods of Reserve 
duty, particularly the last 5 or 6 years, he had experienced 
increasing pain.  Reportedly, in May 11, 1995, he sustained a 
fall while running and this increased his knee and back pain.  
The veteran believed that this particularly aggravated his 
prolonged periods of overuse and cumulative trauma.  The 
veteran was described as committed to staying fit and he 
indicated that in doing so, he ran 5 miles a day his entire 
adult life.  The veteran emphasized the fact that he never 
let up with regard to his daily physical activities.  

The orthopedic surgeon stated that he personally reviewed all 
the X-ray studies.  Those of the knees were interpreted as 
normal.  Studies of the right hip were described as 
essentially normal for someone the veteran's age (54), with 
minimal joint space narrowing, with no significant 
degenerative changes.  Studies of the left hip were the same 
as those on the right.  Studies of both ankles were normal.

X-ray studies of the cervical spine showed significant 
degenerative disc disease of the C5-C6 and C6-C7 levels, with 
evidence of anterior lipping and spurring and joint changes.  
Additionally, there were some anterior vertebral body lipping 
and spurring at the C4-C5 levels.  

Studies of the lumbar spine showed diffuse lipping and 
spurring throughout.  This was particularly true at the 
thoracolumbar junction.  There was significant degenerative 
disc disease, with joint space narrowing and facet arthritis 
of the L5-S1 interspace.  The remainder of the disc spaces 
throughout were reasonably well maintained.

The diagnoses were:  Diffuse degenerative changes of the 
lumbar spine; midcervical degenerative changes; spur 
formation, talonavicular joint, right foot; essentially 
normal X-ray studies of both hips and knees.

The surgeon opined that the veteran had multiple subjective 
complaints referable to the musculoskeletal system, some of 
which he stated were not substantiated by any objective 
findings at the present time.  He indicated this was true as 
related to the hips and knees, in which little in the way of 
objective findings, clinically or radiographically, was 
noted.  He indicated that notation should be made that 
previous X-ray studies of the hips and knees were normal.  

The veteran did have significant changes referable to the 
lumbar spine and the surgeon believed that the disability 
associated with the lumbar spine "can be attributed to his 
service-connected activities."  He therefore believed that 
the back problems could be attributed to the veteran's Marine 
Corps activities, but he felt it was difficult to attribute 
the cervical changes to the vigorous exercise and running 
programs.  As for the hips and knees, while there were 
subjective complaints, at the present time, the surgeon was 
unable to find any clinical or objective findings.

Dr. Yu reviewed the veteran's medical record in June 1999 and 
stated that his previous opinion remained unchanged.  It was 
noted that in addition to medical records previously 
considered, the additional records included X-ray studies of 
the back, the neck, the hips, the knees, the ankles, and the 
feet in April 1999.  Notation was made that the studies of 
the lumbar spine and cervical spine showed significant 
degenerative disc disease.  Notation was also made that 
studies of the hips showed no significant degenerative 
changes, while studies of the ankles and the knees were 
normal.  

Dr. Yu indicated that as for the medical report of 
Dr. Conaty, his or her opinion of the causation of the 
veteran's injuries had not changed.  It was believed that the 
medical report of Dr. Conaty supported the opinion on most 
injuries.  It was stated the orthopedic injuries were well 
indicated in a substantial and long medical history found in 
the CIGNA health records.

It was noted that the veteran's complaints were the result of 
trauma arising out of his service as a Reserve officer and 
there was nothing else in the record supporting problems 
other than the Reserve service.  The physician noted that as 
indicated previously, the medical causation related to 
long-term service training requirements coupled with the 
amount of training performed by the veteran.  The veteran 
reportedly served a number of active duty periods during his 
last several years of service and this substantially 
aggravated his condition.  

Dr. Yu reaffirmed that it was "reasonably medically" probable 
that the injuries were occurred in or aggravated during the 
several periods of active duty, particularly that of the last 
period of service from May 10 to June 9, 1995.  

It was indicated that the medical findings showed that the 
veteran had arthritis, particularly in the back, the neck, 
the hips, and the feet related to his Reserve service.  It 
was added that the presumption of arthritis should apply to 
the case because of the injuries, the medical record, and the 
aggravation of the veteran's condition from his activities 
with the Reserves.


Analysis

Lumbosacral Spine

With regard to a disability of the lumbosacral spine, the 
various opinions of record given by three different 
orthopedic specialists, including one who provided an 
examination for official purposes, are not contradicted by 
any medical opinion.  The gist of their comments is that the 
veteran had problems with his low back during his various 
periods of Reserve duty and has continued to complain of 
continuing problems with the back in the past several years.  
There is no opinion expressing otherwise.  Basically, the 
opinions from the three different orthopedic specialists are 
to the combined effect that the veteran has degenerative 
changes of the lumbar spine which are associated with his 
Marine Corps activities.  Accordingly, the Board resolves 
reasonable doubt in the veteran's favor and concludes that 
service connection for a low back disability is warranted. 

Hip, Knee, and Ankle Disabilities

With regard to the claims for service connection for these 
disabilities, the orthopedic surgeon who examined the veteran 
for VA in April 1999 found no clinical or objective findings 
of hip, knee or ankle disabilities.  These comments were 
based on a review of the entire evidence of record, including 
X-ray examinations and the opinions of Dr. Yu and Dr. Sabety.

Dr. Yu submitted a second communication in June 1999, in 
which he again reported that the veteran had bilateral hip 
pain secondary to arthritis, as well as knee and ankle 
disabilities.  However, the June 1999 report was not based on 
any new evaluation of the veteran, and acknowledged that the 
VA X-ray studies of the hips, knees and ankles had been 
negative.  Dr. Yu did not report any findings to support his 
diagnoses of hip, knee and ankle disabilities.

The Board finds that Dr. Yu's opinions are less probative 
than those of the orthopedist who conducted the April 1999 
examination for VA.  Dr. Yu diagnosed arthritis despite X-ray 
examinations that were conceded to be normal, and Dr. Yu did 
not give findings to support the other diagnoses.  
Assessments based on inaccurate histories supplied by the 
veteran are of no probative value.  See Boggs v. West, 
11 Vet. App. 334, 345 (1998); See also Kightly v. Brown, 
6 Vet. App. 200, 205-06 (1994) (finding that presumption of 
credibility of evidence did not arise as to medical opinion 
that veteran's disability was incurred in service because it 
was based on an inaccurate history); Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because the physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon the veteran's account 
of his medical history and service background.

Accordingly, the undersigned finds the opinions by Dr. Yu, 
and earlier private examiners are of less probative weight 
than the findings on the orthopedic examination for VA.  The 
latter examination accounted for all of the evidence and 
findings on earlier examinations, while the private examiners 
did not do so.  The preponderance of the evidence is 
therefore against the claims for service connection for 
disabilities involving the cervical spine, the hips, the 
knees, and the ankles.

With regard to the comments by Dr. Yu that the presumption of 
arthritis should apply to the veteran's case, presumptive 
disability provisions apply only to continuous activity of 
ninety (90) days or more during wartime or during service 
after December 31, 1946.  A review of the evidence shows that 
the veteran's periods of active duty for special work and 
other Reserve training sessions were not for more than 
31 days in length.  Accordingly, the ninety (90) day 
requirement for consideration of presumptive service 
connection is not shown.  38 C.F.R. § 3.307 (1999).  Further, 
X-ray studies have failed to show arthritis of the knees, 
hips, or ankles, as would be necessary for the presumption to 
apply.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

Ultimately, the Board finds that the preponderance of the 
evidence is against the claims of service connection for 
disabilities of the ankles, hips, and knees.


ORDER

Service connection for a low back disability is granted.  To 
this extent, the appeal is allowed.  

Service connection for a chronic hip disability is denied.  
To this extent, the appeal is denied.  

Service connection for a chronic knee disability is denied.  
To this extent, the appeal is denied.  

Service connection for a chronic ankle disorder is denied.  
To this extent, the appeal is denied.

REMAND

On the examination for VA in April 1999, the examiner stated 
that he did not believe the veteran's degenerative cervical 
spine changes were attributable to service.  However, the 
examiner did not provide reasons for that opinion.  The Court 
has held that a medical opinion without a factual predicate 
is of limited probative value.  See Gahman v. West, 12 Vet. 
App. 406, 411 (1999); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

A review of the evidence of record with regard to the feet 
reflects that X-ray studies of the feet done in September 
1981 showed very minimal plantar spurring on the left.  No 
fracture was identified.  An extra apophysis or ununited 
apophysis was seen about the right proximal navicular bone.

Later in September 1981, the veteran was seen for a chief 
complaint of pain in both heels.  He stated that he was a 
runner and ran between 25 and 28 miles a week.  Examination 
showed pain and tenderness over the plantar surface of the 
calcaneus.  Status of the feet showed mild spurring on the 
left, but nothing on the right.  The impression was plantar 
fasciitis with calcaneal heel spurs.  

Private health records show that in June 1993 complaints 
included pain in the left heel after jogging.  While the left 
foot was described as normal on examination, he was given an 
assessment of plantar fasciitis.  In July 1993 he was seen 
for a complaint of discomfort in the heel region.  He 
reported he had been jogging about 20 to 21 miles a week on 
concrete.  On examination the left heel showed tenderness 
along the plantar fasciae.  X-ray studies showed a very 
small, early forming calcaneal spur.  Otherwise, the study 
was negative.  The assessment was left plantar fasciitis.  He 
was advised to avoid jogging on concrete.

When the veteran was accorded an arthritis examination for 
rating purposes by Dr. Conaty in April 1999, notation was 
made that X-ray studies of the right foot showed 
osteoarthritic lipping and spurring of the dorsal aspect of 
the talonavicular joint (soccer-type changes).  Studies of 
the left foot showed a small calcaneal spur arising from the 
anterior aspect of the left calcaneus.  The only diagnosis 
made with regard to the feet was spur formation, 
talonavicular joint, right foot.  For some reason, while 
providing his opinions as to the etiology of the veteran's 
back disability, cervical spine disability, hip problems, and 
knee difficulties, the surgeon did not provide an opinion as 
to the etiology of any foot disorder.

In the June 1999 communication, Dr. Yu referred to the X-ray 
findings regarding the feet and opined that the medical 
findings showed the veteran had arthritis of various joints, 
including the feet, related to his Marine Corps service.  The 
above discussion is sufficient to find the claim with regard 
to a foot disability well grounded.  The evidence shows that 
the veteran has a current disability involving the feet, and 
there is medical evidence of record attributing foot problems 
to the veteran's Marine Corps Reserve activities. 

In view of the failure of the orthopedic surgeon who 
conducted the examination for VA in April 1999 and confusion 
in the record as to the exact nature or problems involving 
the feet, the Board believes that clarification is required 
and this portion of the case is REMANDED for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to treatment 
and/or evaluation for problems regarding 
either foot or the cervical spine.  After 
securing any necessary authorization from 
the veteran, the RO should contact these 
health care providers in order to obtain 
copies of those treatment records which 
have not been previously secured, 
including any recent treatment of the 
veteran's condition.  

2.  The RO should arrange for a VA 
podiatry and radiological examination to 
determine the nature of any current 
disability involving the feet and it's 
etiology.  The claims folder should be 
made available for review by the 
examiners.  The X-ray studies taken in 
conjunction with the April 1999 
examination should be made available for 
review by the examiners.  The radiologist 
should compare the films or the 
interpretation of the films with the 
evidence in the claims file.  The 
podiatry examination should address the 
current manifestations of any foot 
disability.  The podiatrist and the 
radiologist should consult to provide a 
joint opinion, if possible, as to the 
degree of medical probability that any 
currently demonstrated foot disorder is 
causally related to the veteran's 
activities with the Marine Corps 
Reserves.  If it is concluded that 
disability of both service-related and 
nonservice-related origin is present 
currently in the feet, the physicians 
should comment as to whether the 
manifestations of the service-related 
disability may be distinguished from the 
manifestations of the nonservice-related 
disability.  

3.  The RO should request that the 
examiner who provided the April 1999 
examination, review the examination 
report and claims folder and provide 
reasons for his opinion that the 
veteran's current cervical spine 
disability was unrelated to service.  If 
the examiner is unavailable or otherwise 
unable to provide the necessary opinion, 
the RO should afford the veteran a new 
examination in order to determine the 
nature of any current cervical spine 
disability and express an opinion as to 
whether it is at least as likely as not 
that the cervical spine disability is 
related to service.  The examiner should 
review the claims folder and provide 
reasons for any opinions given.

Thereafter, if the benefit sought is not granted to the 
veteran's satisfaction, he and his representative should be 
furnished with a supplemental statement of the case and be 
provided an opportunity for response.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  By this action, the Board intimates 
no opinion, either legal or factual, as to the final 
disposition warranted.  While the case is in REMAND status, 
the veteran is free to submit additional evidence and 
argument to the RO on the questions at issue.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

